The State of TexasAppellee




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      June 14, 2013

                No. 04-12-00155-CR, 04-12-00156-CR and 04-12-00157-CR

                                Glen Edward FARMER,
                                       Appellant

                                           v.

                                  The STATE of Texas,
                                        Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
             Trial Court No. 2011CR9601A, 2011CR9602A, and 2011CR9603A
                      The Honorable Angus McGinty, Judge Presiding


                                     ORDER

      The Appellant’s motion to file an Amended Brief is GRANTED.



                                                _________________________________
                                                Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of June, 2013.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court